Citation Nr: 0323752	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for alcohol dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

With regard to the veteran's claim of service connection for 
alcohol dependence, the Board notes that there has been no 
VCAA letter issued from the RO and the Board has been 
prohibited from curing this defect.  Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).  

With regard to the issue of entitlement to service connection 
for depression, the Board notes that the veteran appears to 
have been hospitalized at Balboa Naval Medical Hospital for 
psychiatric evaluation for a period of time beginning on May 
7, 1980.  

While the current service medical records contain the May 7, 
1980, treatment note  indicating that the veteran had been 
cleared for transfer to the psychiatric unit and there are 
subsequent outpatient follow-up treatment records, beginning 
with a June 16, 1980, entry which make reference to the 
inpatient treatment, the actual inpatient hospitalization 
treatment records and reports have not been associated with 
the claims folder.  Both the veteran and his representative 
have requested that those records be obtained and reviewed 
prior to the rendering of any decision.  

Based upon the above, an additional search for service 
medical records should be performed.  The veteran should also 
be asked to forward copies of service medical records in his 
possession.  

Accordingly, this matter is remanded for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A VCAA letter must be issued 
with regard to the issue of service 
connection for alcohol dependence.  

2.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels.  
Specific emphasis should be placed on 
contacting the Balboa Naval Hospital to 
obtain copies of all records of the 
veteran for a period of hospitalization 
beginning on May 7, 1980.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The veteran should forward copies of 
all treatment and service medical records 
in his possession to the RO.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




